Title: To Thomas Jefferson from George Washington, 4 October 1795
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon 4th. Octr. 1795

Your letter of the 12th. Ulto., after travelling to Philadelphia and back again, was received by me, at this place, the 1st. instant.
The letter from Madame de Chastellux to me, is short—referring to the one she has written to you for particulars respecting herself and infant son. Her application to me is unquestionably misplaced, and to Congress it would certainly be unavailing, as the Chevalier Chastellux’ pretensions (on which hers must be founded) to any allowance from this country, were no greater than that of any, and every other officer of the French Army, who served in America the last war. To grant to one therefore, would open a wide door to applications of a similar nature, and to consequent embarrassments. Probably, the sum granted at the last session of Congress to the daughters of the Count de Grasse, has given rise to this application. That it has done so in other instances, I have good reasons to believe.
I am much pleased with the account you have given of the Succory. This, like all other things of the sort with me, since my absence from home, have come to nothing; for neither my Overseers nor Manager, will attend properly to anything but the crops they have usually cultivated: and in spite of all I can say, if there is the smallest discretionary  power allowed them, they will fill the land with Indian Corn; altho’ they have a demonstrable proof, at every step they take, of its destructive effects. I am resolved however, as soon as it shall be in my power to attend a little more closely to my own concerns, to make this crop yield, in a great degree to other grain; to pulses, and to grasses. I am beginning again with Chiccory from a handful of seed given to me by Mr. Strickland; which, though flourishing at present has no appearance of seeding this year. Lucern has not succeeded better with me than with you; but I will give it another, and a fairer trial before it is abandoned altogether. Clover, when I can dress lots well, succeeds with me to my full expectation; but not on the fields in rotation; although I have been at much cost in seeding them. This has greatly disconcerted the system of rotation on which I had decided. I wish you may succeed in getting good seed of the winter Vetch: I have often imported it, but the seed never vegitated; or in so small a proportion as to be destroyed by weeds. I believe it would be an acquisition if it was once introduced properly in our farms. The Albany Pea, which is the same as the field Pea of Europe, I have tried, and found it grew well; but it is subject to the same bug that perforates the garden pea, and eats out the kernal; so it will happen, I fear, with the pea you propose to import. I had great expectation from a green dressing with Buck Wheat, as a preparatory fallow for a crop of Wheat; but it has not answered my expectation yet. I asscribe this however, more to mismanagement in the times of seeding and ploughing in, than to any defect in the system. The first ought to be so ordered, in point of time, as to meet a convenient season for ploughing it in while the plant is in its most succulent state; but this has never been done on my farms, and consequently has drawn as much from, as it has given to the earth. It has always appeared to me that there were two modes in which Buck Wheat might be used advantageously as a manure. One, to sow early; and as soon as a sufficiency of seed ripened to stock the ground a second time, to turn the whole in; and when the succeeding growth is getting in full bloom to turn that in also (before the seed begins to ripen): and when the fermentation and putrifaction ceases, to sow the ground in that state, and plough in the Wheat. The other mode is, to sow the Buck Wheat so late as that it shall be generally, about a foot high at the usual seeding of Wheat; then turn it in, and sow thereon immediately, as on a clover lay; harrowing in the seed lightly, to avoid disturbing the buried Buck Wheat. The last method I have never tried, but see no reason why it should not succeed. The other as I have observed before, I have practiced but the Buck Wheat has always stood too long, and consequently had become too dry and sticky, to answer the end of a succulant plant. But of all the improving and  ameliorating crops, none, in my opinion, is equal to Potatoes on stiff, and hard bound land (as mine is). From a variety of instances I am satisfied that on such land, a crop of Potatoes is equal to an ordinary dressing. In no instance have I failed of good Wheat—Oats—or clover that followed Potatoes. And I conceit they give the soil a darker hue.
I shall thank you for the result of your proposed experiments relatively to the winter vetch and Pea, when they are made.
I am sorry to hear of the depredation committed by the Weavil in your parts. It is a great calamity at all times, and this year, when the demand for wheat is so great, and the price so high, must be a mortifying one to the farmer. The Rains have been very general, and more abundant since the first of August than ever happened in a summer within the memory of man. Scarcely a mill dam, or bridge between this and Philada. was able to resist them; and some were carried away a second, and even a third time.
Mrs. Washington is thankful for your kind remembrance of her, and unites with me in best wishes for you. With very great esteem & regard I am—Dear Sir Your Obedt. & affectionate

Go: Washington

